Case 19-00625         Doc 11     Filed 07/08/19 Entered 07/08/19 13:45:50             Desc Main
                                   Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE:                                               CHAPTER 13
 Al Palacz,                                   )        CASE NO. 19 B 09856
                         Debtor(s),           )       Judge: Timothy A. Barnes


 Al Palacz

                 Plaintiff(s),

                 V.                                   ADV. NO 19-00625

 Real Time Resolutions Inc.
 and Mortgage Electronic Registration
 Systems Inc.

                 Defcndant(s).


                                  AFFIDAVIT OF AL PALACZ

        1. Al Palacz, being duly sworn, state that I reside at 617 Cambridge Drive Schauinburg, IL

 60193, in support of my complaint to determine the validity of the second lien of Real Time

 Resolutions Inc. and Mortgage Electronic Registration Systems Inc. pursuant to 11 U.S.C. §

 1322(b) and F. R. Bankr. P. 3012 state as follows:

        1. That filed for relief under Chapter 13 of the Bankruptcy Code on April 4, 2019.

        2. That I own the property located at 617 Cambridge drive Schaumburg, IL 60193.

        3. That I took out a first mortgage with Encore Credt recorded with the Cook County

              Recorder of Deeds on 3/12/2007 as document nber 0707126180. This mortgage

              was later assigned to NYMT Loan Financing. LLC .nd recorded with the Cook County

              Recorder of Deeds on 10/27/2015 as document number 1530044090. This mortgage

              was later assigned to Headlands Asset Management Fund Ill, Series F, LP and recorded

              with the Cook County Recorder of Deeds on 8/412017 as document number
Case 19-00625     Doc 11      Filed 07/08/19 Entered 07/08/19 13:45:50              Desc Main
                                Document     Page 2 of 3



        1721616016. This mortgage was later assigned to Metropolitan Life Ins. Co. and

        recorded with the Cook County Recorder of Deeds o 9/27/201.9 as document number

        1827033028 and serviced by New Penn Financial, LL who then legally changed their

        name to NewRez LLC effective January 7, 2019 an' known as NewRez LLC d/b/a

        Sheilpoint Mortgage Servicing.

     4. That I took out a second mortgage with Encore Credit that was recorded on 3/12/2007

        in the Office of the Cook County Recorder of Deeds a document number 0707126181

        serviced by Real Time Resolutions inc. and Mortgage Electronic Registration Systems

        Inc.

     5. That on April 23, 2019 1 caused to be issued a surnm'ns and a complaint pursuant to

        F.R. BanJo-. P. 3012 to determine the value of security fthe second claim of Real Time

        Resolutions Inc. and Mortgage Electronic Registratior Systems Inc.

     6. That my attorneys served the summons and complain on Real Time Resolutions Inc.

        1349 Empire Central Dr Ste 150 Dallas, TX 75247- 4029 and Mortgage Electronic

        Registration Systems Inc., William P. Beckmann, CE      1818 Library Street, Suite 300

        Reston, VA 20190 by certified mail.

     7. That at the time of my case filing an appraisal reflected that the value of my property

        was to be $227,000.

     8. Accordingly, I owe more on the first mortgage of my roperty than it is worth.

     9. That Real Time Resolutions Inc. and Mortgage Electronic Registration Systems Inc.

        failed to provide an appraisal on my property.
Case 19-00625        Doc 11     Filed 07/08/19 Entered 07/08/19 13:45:50               Desc Main
                                  Document     Page 3 of 3



        U). That I request that this Court enter an order valuing my property at $227,000 and to

             strip the 2 d hen of Real Time Resolutions Inc. and Mortgage Electronic Registration

             Systems inc.



Further Affiant Sayeth Not.                      SUBSCRIBED and SWORN Before Me


Dated the         day of         ,2019.          ThisJ1dayofJU1 ,2019.




 Al Palacz
             c                                     NOTARY PUBLIC

                                                                                 "OFFICIAL SEAL"
                                                                                    Jasmin Perez
                                                                              NOTARY PUBLIC, STAlE OF IU.1N043
                                                                              My Commission Expres 01/2823
